Hawes, Justice.
This was a suit brought by Marion F. Rogers against Cecil McDonald and Dr. E. B. Quinton in the Superior Court of Walker County seeking to enjoin the defendants from constructing a car-wash facility on a tract of land located in Walker County, and alleged to have been the property of a partnership formerly subsisting between the plaintiff and the defendants. Plaintiff also sought an accounting for the value of a house which had been located on said property which was alleged to have been torn down by the defendants without the knowledge or consent of the plaintiff. It appears from the allegations of the complaint and from the admissions of the plaintiff in open court that the said partnership had been dissolved in April of 1968 but that there was still pending in the Superior Court of Catoosa County an equitable action for an accounting and dissolution of the partnership which had not been tried at the time this action was filed. One facet of that litigation was appealed to this court. See Rogers v. McDonald, 224 Ga. 599 (163 SE2d 719). The trial court sustained ground 1 of the defendants’ motion to dismiss the complaint because the aforesaid action was still pending in the Superior Court of Catoosa County. That judgment was correct. "Equity does nothing by halves, but having secured jurisdiction of the parties and the subject-matter, and seeing no advantage, but much cost and expense, in a multitude of suits, she will settle at once all conflicting claims of the partners” growing out of the venture or equitably bearing upon a just accounting. Epping v. Aiken, 71 Ga. 682, 687; Goodwynne v. Bellerby, 116 Ga. 901 (7) (43 SE 275); Johnson v. Townsend, 192 Ga. 522, 524 (15 SE2d 790). Upon application of the foregoing principles, the Superior Court of Catoosa County, having taken jurisdiction of the parties and of the subject matter of this action in an equitable action which was still pending before it at the time, was the proper forum in which to *130litigate the issues sought to be raised in this case and the Superior Court of Walker County, not having jurisdiction of the subject matter of the action, properly dismissed the complaint.
Argued September 13, 1971
Decided October 7, 1971.
Frank M. Gleason, for appellant.
McDonald, McDonald & McDonald, Ernest McDonald, for appellees.

Judgment affirmed.


All the Justices concur.